DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are also objected to under 37 CFR 1.83(a) because they fail to show descriptive labels for Figures 1 and 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a charging current control circuit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 112
Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an auxiliary charging module used to provide a second charging current to the battery pack, wherein the second charging current is less than a first charging current provided by a main charger to the battery pack”. It is unclear from Applicant’s specification that how the transistor switches or element (5) provides charging current. Instead, circuit element (5) which applicant designated as “auxiliary charger” dissipates heats or used resistor element to reduce the charging current. Further, the charging current is always produced from the charging circuit element (4) because it is the only energy circuit in the circuit. Thus, it is considered as current reducing element instead of “an auxiliary charger”. It is also not that current to the 
Claim 9 recites “--- when a charging current of the battery pack is the second charging current provided by the auxiliary charging module, if a discharging current after the passive equalization circuit is turned on is a third discharging current, then a charging/discharging current of the cell corresponding to the passive equalization circuit is the difference between the second charging current and the third discharging current, and wherein if the third discharging current is greater than the second charging current, the cell is in a discharging state;” (emphasize added). The underlined limitations make the claim unclear. It is unclear from Applicant’s specification how the transistor switches or element (5) provides second charging current, third charging current. Instead, circuit element (5) which applicant designated as “auxiliary charger” dissipates heat or used resistor element to reduce the charging current. Further, the charging current is always provided for the battery pack from the charging circuit element (4) because it is the only energy source in the circuit. Thus, the “auxiliary charging module” is considered as a current reducing element instead of “an auxiliary charger”. The so called “auxiliary charging module” does not provide any battery current to the battery pack as claimed. Examiner considered, “auxiliary charging module” as a charging reducing element. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7-8, 10 and 14-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2010/0072947), hereinafter Chan, in view of Hsiao et al. (US 2018/0152028), hereinafter Hsiao.
             As to claim 1, Chan discloses in figure 2, an apparatus comprising [see figure 1]:
     a detection module used to detect a state of each cell of a battery pack comprising a plurality of cells [battery pack (B) has cells B1 and B2; the protection circuit detects battery parameters and adjust the switching elements; see ¶0012-0014];
         an auxiliary charging module [charging circuit (A2) is used as an auxiliary charging module which is equivalent with Applicant’s auxiliary charging module] used to provide a second charging current to the battery pack [noted that the charging current provided by A2 is less than the main the charging current because R3 reduces the current in the battery park; see ¶0017] , wherein the second charging current is less than a first charging current provided by  a main charger to the battery pack [see ¶0017]; and a control module  [protection circuit (P) is a controller controls the switching elements ]  used to control the detection module and the auxiliary charging module [see ¶0016-0018].  
     Chan also discloses using voltage value to balance and unbalance the battery cells. However, Chan does not explicitly disclose a detection module used to detect a state of each cell.

	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the charging control circuit of Chen and to measure battery parameters such as voltage as taught by Hsiao in order to avoid premature over-charging and premature over- discharging of a battery cell. 
        As to claim 2, Chan discloses in figure 2, wherein the control module controls the auxiliary charging module according to a detection result of the detection module [see ¶0016-0018].  
       As to claim 3, Chan discloses in figure 2,  wherein the control module judges, according to the detection result of the detection module, whether the detection result satisfies activation criterion for the auxiliary charging module, wherein the activation criterion comprises at least one of the following: a maximum voltage difference between the cells in the battery pack reaches a corresponding preset threshold, a total voltage of the battery pack reaches a corresponding preset threshold, an average voltage of the cells in the battery pack reaches a corresponding preset threshold, a highest voltage of the cells in the battery pack reaches a corresponding preset threshold, remaining power corresponding to the battery pack reaches a corresponding preset threshold, and after any cell in the battery pack triggers over-voltage protection, a voltage of the cell recovers to a corresponding preset threshold allowing charging [when the battery voltage reaches unbalanced voltage threshold the control circuit (P) switches SW5 and SW6 and the charging current flows to the main charging circuit reduced; see ¶0018]  
        Noted also that Hsiao discloses using battery voltage to control the charging process [see Col. 12, lines 5-25]
As to claim 4,  Chan in combination with Hsiao discloses, apparatus according to claim 3, wherein the control module is further used to control charging/discharging of the battery pack according to the detection result of the detection module, wherein if the detection result of the detection module shows that a temperature and/or a voltage and/or a current of any cell in the battery pack does not conform to a preset range, then the control module controls the battery pack to enter a charging/discharging protection mode, wherein the charging/discharging protection mode refers to that the battery pack enters a state of stopping charging/discharging. 
          As to claim 7, Chan in combination with Hsiao discloses, wherein each cell in the battery pack is connected to a passive equalization module used for high-voltage discharging of the cell, and the control module is further used to activate the passive equalization module according to a voltage of each cell [noted that passive switching elements are used to balance and control the charging and discharging of the battery]. 
           As to claim 8, Hsiao discloses in figures 1-2,  wherein when the voltage of any cell reaches a third preset threshold and  a voltage difference between a highest voltage and a lowest voltage of the cells reaches a fourth preset threshold, the control module turns on a passive equalization circuit corresponding to the cell [see ¶0017, ¶0019-0020].  
       As to claim 10, Chan in combination with Hsiao discloses, a first switch used to control charging of the battery pack and a second switch used to control discharging of the battery pack to a load.
          As to claim 14, Chan discloses in figure 2, wherein positive and negative electrodes of any cell of the battery pack are separately connected in parallel to a resistor. and are further connected to a fourth switch used for controlling connection or disconnection of the  resistor, and 
        As to claim 15, Chan in combination with Hsiao discloses, a charging device the main charger and the apparatus according to claim 1 [noted that the apparatus shown by Chan and Hsiao provides charging current to the battery packs].  
       As to claim 16, Chan in combination with Hsiao discloses, an energy storage device, comprising the battery pack and the claim 1 [noted that the apparatus shown by Chan and Hsiao can be considered as an energy storage device].   .  
        As to claim 17, Chan in combination with Hsiao discloses, wherein the cells are connected in series and further comprising a passive equalization circuit connected to each cell [noted that the apparatus shown by Chan and Hsiao discloses transistor, and resistors as passive equalization elements].  
As to claim 18, Chan discloses in figure 2, an apparatus comprising [see figure 2]: 
a battery [battery B1-B2]; 
a charging circuit [recharge-discharge circuit (10)] coupled to the battery; 
a charging current control circuit [noted that the charging control circuit (A2) is equivalent with the charging current circuit of the Applicant’s charging current control circuit]; 
a switch [switches Sw3 and SW4]  circuit configured to selectively couple the charging current control circuit in series with the charging circuit to enable control of a charging current provided to the battery via the charging circuit; and
 a control circuit [controller 9] configured to control the switch circuit [SW3 and SW4] and the charging current control circuit [SW5 and SW6].  

  Hsiao discloses in figure 1, a detection module [figure 1 shows, a cell voltage sensing unit (40); see ¶0030 and ¶0034].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the charging control circuit of Chen and to measure battery parameters such as voltage as taught by Hsiao in order to avoid premature over-charging and premature over- discharging of a battery cell. 
              As to claim 19, Chan in combination with Hsiao discloses,  wherein the control circuit is configured to cause the switch circuit [according to Chan the control circuit  the SW3 and SW4  to bypass the current control circuit  A2]  to bypass the charging current control circuit such that a first charging current level is provided to the battery responsive to a first state of the battery [charging current is provided to the charger]; and wherein the control circuit is configured to cause the switch circuit to connect the charging control circuit  [the controller connects circuit (A2), current control circuit, with the charging circuit (10)] in series with the charging circuit such that a second charging current level less than the first charging current level is provided to the battery responsive to a second state of the battery.  
           As to clam 20.  
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Hsiao as applied to claim 1 is  above, and further in view of Meyer et al. (US 2004/0263119), hereinafter Meyer. 
        As to claim 5,   neither Chan nor Hsiao discloses, the control module controls the battery pack to resume charging when the detection result shows that temperatures and voltages of all cells in the battery pack recover to preset ranges; and/or wherein. when the control module 2controls the battery pack to resume charging, it is first judged whether the detection result satisfies the activation criterion for the auxiliary charging module, and if so, the auxiliary charging module is controlled to charge the battery pack; otherwise, the charger is controlled to charge the battery pack.  
            Meyer discloses in figure 1, the control module controls the battery pack to resume charging when the detection result shows that temperatures and voltages of all cells in the battery pack recover to preset ranges; and/or wherein. when the control module controls the battery pack to resume charging, it is first judged whether the detection result satisfies the activation criterion for the auxiliary charging module, and if so, the auxiliary charging module is controlled to charge the battery pack; otherwise, the charger is controlled to charge the battery pack [the controller resumes charging when the battery temperature and voltage are within an appropriate operating rage; see ¶0045].
                  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the charging control circuit of Chen and to measure battery parameters such as voltage as taught by Hsiao in order to avoid premature over-charging and premature over- discharging of a battery cell.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Hsiao, in view of Yeom (US 2019/0067957).
               As to claim 6,  Chan in combination with Hsiao discloses all the claim inventions except,  wherein the charging protection mode comprises charging over-current protection, charging over-temperature protection, charging low-temperature protection, charging single-cell over- voltage protection, and charging battery total voltage over-voltage protection for the battery pack; and/or the discharging protection mode comprises discharging over-current protection, discharging short-circuit protection, discharging over-temperature protection, discharging low-temperature protection, discharging single-cell low-voltage protection, and discharging battery total voltage low-voltage protection for the battery pack. 
        Yeom discloses in figure 1,   wherein the charging protection mode comprises charging over-current protection, charging over-temperature protection, charging low-temperature protection, charging single-cell over- voltage protection, and charging battery total voltage over-voltage protection for the battery pack [see ¶0048].
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to resume charging or balancing of the battery cell in Chan’s apparatus when the voltage/temperature are in the appropriate ranges as taught by Yeom in order to avoid excessive battery discharge or charge that cause irreversible damage to the batteries and also severely impact the battery’s capacity. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Hsiao as applied to claim 1 is  above, and further in view of  Takahashi et al. (US 2010/0253285), hereinafter Takahashi. 
As to claim 11, Chan discloses in figure 1, , wherein the first switch comprises a first field effect transistor [SW3],  the second switch comprises a second field effect transistor [second switch SW4]  having, a source of the first field effect transistor  [source of SW3] is connected to a negative electrode of the battery pack [connected to the negative terminal  of B2], a drain of the first field effect transistor [the drain of SW3]  is connected to a source of the second field effect transistor [connected to the source of SW4] , a drain of the second field effect transistor is connected to a positive electrode of the battery pack through the charger [the drain of SW4 connected to the battery positive terminal via charging circuit (10)] , and a gate of the first field effect transistor  and a gate of the second field effect transistor are separately connected to the control module [noted that each transistor control element is connected to the control device; see figure 2, and also ¶0012-0014]  .
             Neither Chan nor Hsiao discloses diode connected across the field effect transistors. 
              Takahashi disclose in figure 1, wherein the first switch comprises a first field effect transistor [15a]  having a parallel diode [15b] , the second switch comprises a second field effect transistor [14a]  having a parallel diode [14b] , a source of the first field effect transistor is connected to a negative electrode of the battery pack [source of 15a connected to the negative terminal of 11a] , a drain of the first field effect transistor is connected to a source of the second field effect transistor [the drain of 15b connected to the source of the second transistor [14a] , a drain of the second field effect transistor is connected to a positive electrode of the battery pack through the charger, and a gate of the first field effect transistor and a gate of the second field effect transistor are separately connected to the control module [see figure 1 and see also ¶0078].

           As to claim 12, Chan discloses in figure 2, wherein the auxiliary charging module [A2] comprises a voltage adjustment unit [the controller signal P5 and P6] used for adjusting the second charging current and a third switch that controls the auxiliary charging module, wherein the third switch is connected to the control module [noted that the charging control is used to regulate output voltage to the charging circuit; ¶0016-0018]..
Allowable Subject Matter
Claim 13  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859